Citation Nr: 1041053	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a depressive disorder.

2.  Entitlement to service connection for a depressive disorder, 
to include as secondary to his service-connected disabilities.

3.  Entitlement to service connection for a thoracolumbar spine 
disorder, to include as secondary to his service-connected 
disabilities.

4.  Entitlement to an effective date earlier than May 11, 2006, 
for the assignment of a 10 percent rating for duodenitis.

5.  Entitlement to an increased rating for duodenitis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee 
patellofemoral syndrome (previously evaluated as left knee 
patellar tendinitis, contractures, degenerative joint disease), 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for right knee 
patellofemoral syndrome (previously evaluated as right knee 
patellar tendinitis, contractures, degenerative joint disease), 
currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for a bilateral leg 
disorder, to include radiculopathy and neuropathy, and to include 
as secondary to his service-connected disabilities.

9.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to his service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 
1994.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, January 2007, February 2008, 
and May 2009 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  
The Board notes that the Veteran initially filed separate claims 
for service connection for a low back disorder and service 
connection for discogenic disease at the thoracolumbar junction.  
Since both of these claims concern the thoracolumbar spine, the 
Board has combined these issues and recharacterized them as 
entitlement to service connection for a thoracolumbar spine 
disorder.

The issues of entitlement to service connection for a bilateral 
leg disorder and a bilateral hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2002 Board decision denied service 
connection for an acquired psychiatric disorder, diagnosed as 
depressive disorder with anxiety.

2.  The evidence pertaining to the Veteran's current depressive 
disorder submitted subsequent to the October 2002 Board decision 
was not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The Veteran's thoracolumbar spine disorder was incurred in 
service and has been causally related to service, including to 
the Veteran's service-connected bilateral knee disability.

4.  The Veteran's current depressive disorder is related to his 
service-connected thoracolumbar spine disorder and his service-
connected bilateral knee disability.

5.  An unappealed July 2002 rating decision granted the Veteran's 
claim of entitlement to service connection for duodenitis and 
assigned a noncompensable rating.
6.  In correspondence received on February 9, 2004, the Veteran 
requested an increased rating for his duodenitis.

7.  In a June 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to an increased rating for his duodenitis.  
The Veteran timely appealed this decision.

8.  A subsequent January 2007 rating decision ultimately created 
staged ratings of 0 percent from May 7, 1994, and 10 percent as 
of May 11, 2006, as this was the date the RO determined the 
Veteran's symptoms worsened and entitlement arose.

9.  A review of the evidence shows that the Veteran's current 
duodenitis symptoms have been factually ascertainable since he 
filed his increased rating claim in February 2004.  

10.  Throughout the appeal, the Veteran's duodenitis has not been 
manifested by a moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 days in 
duration.  The Veteran's duodenitis has also not been productive 
of severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.

11.  Throughout the appeal, the Veteran's left knee disability 
has been manifested by limitation of flexion with some pain, but 
objective evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees is not demonstrated.

12.  Throughout the appeal, the Veteran's right knee disability 
has been manifested by limitation of flexion with some pain, but 
objective evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees is not demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for depressive disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for the Veteran's 
thoracolumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for the Veteran's 
depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for the assignment of an earlier effective date 
of February 9, 2004, for the award of a 10 percent rating for the 
Veteran's duodenitis have been met.  38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2010).

5.  The criteria for a rating in excess of 10 percent for the 
Veteran's duodenitis is not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic 
Codes (DCs) 7305, 7319 (2010).

6.  The criteria for a rating in excess of 10 percent for the 
Veteran's left knee disability is not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
DCs 5003, 5257, 5260, 5261 (2010).

7.  The criteria for a rating in excess of 10 percent for the 
Veteran's right knee disability is not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
DCs 5003, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In an October 2002 Board decision, the Veteran was denied service 
connection for an acquired psychiatric disorder, currently 
depressive disorder with anxiety, and he was advised of his 
appellate rights.  The Veteran did not appeal this decision and 
it became final.  The Veteran was advised that the records did 
not show that his current depressive disorder was incurred during 
his active military service or causally related to his service.  
He was informed that no further action would be taken on his 
claim until he submitted evidence that the disorder is related to 
service and still exists.  

In November 2007, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a depressive 
disorder.  For claims such as this received on or after August 
29, 2001, a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records have been added to the record since 
the October 2002 denial, including private medical records and VA 
records.  This evidence is new because it has not previously been 
submitted.

The evidence is also material.  As noted above, a review of the 
October 2002 Board decision reveals that the Veteran's claim for 
service connection was denied because the records did not 
demonstrate that his current depressive disorder was incurred 
during his active military service or causally related to his 
service.  Since that time, the Veteran asserts that his current 
depressive disorder is due to or aggravated by his service-
connected disabilities.  This theory of secondary service 
connection was not addressed by the Board in its October 2002 
decision.  Also, since that time, the Veteran's private 
physician, Dr. R.A.C.R., submitted a November 2007 statement in 
which she finds that the Veteran's service-connected bilateral 
knee disability and current thoracolumbar spine disorder caused 
his current depressive disorder.  All of this bears directly and 
substantially upon the specific matter under consideration and is 
significant enough that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Veteran's 
claim for service connection for depressive disorder is reopened.

Thoracolumbar Spine Claim

The Veteran asserts that his thoracolumbar spine disorder is 
directly related to his active military service.  Alternatively, 
the Veteran asserts that his thoracolumbar spine disorder was 
caused by or aggravated by his service-connected bilateral knee 
disability.  The Board will address both direct and secondary 
service connection.

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder, and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Here, the Veteran has a current diagnosis of degenerative disc 
disease of the lumbar spine from a November 2006 magnetic 
resonance imaging (MRI) and a diagnosis of Discogenic disease at 
the thoracolumbar junction and spondylosis from a March 2009 VA 
Medical Center (VAMC) outpatient treatment record.  

In regards to direct service connection, the Veteran's service 
treatment records (STRs) demonstrate that in March 1989 the 
Veteran complained of low back pain. 
In addition, the file contains a medical opinion relating the 
Veteran's current thoracolumbar spine disorder to his active 
military service, and no evidence to the contrary.  In a November 
2007 opinion, the Veteran's private physician, Dr. R.A.C.R., 
stated that the Veteran's low back pain started during his 
military service.  The physician based this opinion on the 
Veteran's reported medical history (which matched the information 
in his STRs) and on a physical examination of the Veteran.  The 
claims file contains no evidence to the contrary of this nexus 
opinion.  A VA examination was conducted in August 2008 but 
contains no nexus findings regarding direct service connection.  

Turning to the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be: (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection is 
warranted for a disability that is aggravated by, proximately due 
to, or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more 
favorable to the Veteran.  See generally VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran holds a current diagnosis 
of a thoracolumbar spine disorder, and that he is service-
connected for a bilateral knee disability.

In regards to a secondary nexus opinion, Dr. R.A.C.R. in a 
February 2009 opinion concluded that the Veteran's chronic back 
pain was aggravated by the fact that he was not able to ambulate 
properly with the pain in his knees.  The Veteran would avoid 
putting pressure on one knee, and then the other side would get 
the pressure.  Dr. R.A.C.R. stated that this "could" affect the 
Veteran's back as his posture was not straight.  

Secondary service connection was also addressed in the August 
2008 VA examination.  Following a physical examination of the 
Veteran and a review of the claims file, the VA examiner 
determined that the Veteran's current back disorder is not due to 
or a result of his service-connected bilateral knee disability.  
As support for this opinion, the VA examiner stated that the VA 
records were silent for the conditions claimed.  This statement 
is incorrect.  In March 2004, the Veteran was treated by the VAMC 
for bilateral knee pain and low back pain.  Additionally, the 
August 2008 VA examiner did not review the private medical 
records, including the numerous X-rays and MRIs of the spine.  As 
further support for his negative opinion, the VA examiner stated 
that there was no evidence by clinical history of knee 
instability, neurological deficit, or radicular symptoms.  The VA 
examiner also stated that there was no indication by clinical 
history or physical examination that a lower extremity 
electromyography (EMG) or nerve conduction studies (NCS) were 
performed.  However, the VA examiner did not state why the 
absence of these symptoms would prevent the Veteran's service-
connected bilateral knee disability from causing or aggravating 
his current back disorder.  The VA examiner also did not state 
why an EMG or NCS were not performed if they were necessary to 
his opinion.  The VA examiner also added that lumbar spondylosis 
is related to the aging process.  However, the VA examiner did 
not address what the Veteran's additional current diagnoses of 
degenerative disc disease of the lumbar spine and Discogenic 
disease at the thoracolumbar junction are related to.  Therefore, 
the VA examiner's rationale is inadequate.

The Board finds the positive evidence outweighs the negative 
evidence.  It is to be noted that the Board is not free to 
substitute its own judgment for as such a medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the 
Board is required, as it has done in the discussion above, to 
assess the credibility and weight to be given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In reviewing the record, the Board also finds the Veteran's lay 
statements to be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of the disorder or symptoms of the disorder 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
Thus, the Board finds that at the very least the evidence is in 
equipoise as to the relationship between the Veteran's current 
thoracolumbar spine disorder and his active military service, 
including to his service-connected bilateral knee disability.  
Resolving all doubt in favor of the Veteran, the evidence 
supports an award of service connection for the Veteran's 
thoracolumbar spine disorder.


Depressive Disorder Claim

The Veteran seeks service connection for his depressive disorder.  
The Veteran's primary assertion is that his current depressive 
disorder is due to or aggravated by his service-connected 
disabilities.  

Here, it is undisputed that the Veteran holds a current diagnosis 
of a thoracolumbar spine disorder, and that he is service-
connected for a bilateral knee disability, duodenitis, and a 
thoracolumbar spine disorder.

In regards to a secondary nexus opinion, the Veteran was provided 
a private psychological examination in January 1996.  The Veteran 
was diagnosed with anxiety disorder moderate with depressive 
features.  The examiner determined that the Veteran's current 
disorder had a "possibility of origin in Persian Gulf 
situation."

In March 1996 the Veteran underwent a VA mental examination by a 
board of three psychiatrists.  After reviewing the claims file, 
discussing the Veteran's past medical history, and interviewing 
the Veteran, the examiners diagnosed depressive disorder, not 
otherwise specified, with anxiety.  The examiners then concluded 
that the Veteran's emotional problems were not in any way related 
to his service-connected knee pathology.  The examiners based 
this opinion on the fact that the Veteran did not mention his 
knees at all during the examination.  

Psychological testing by a private physician in April 1996 was 
unable determine a diagnostic opinion.

In response to a March 1997 Board remand, the Veteran again 
underwent a VA mental examination in April 2002.  After a review 
of the Veteran's past medical history and claims file, the 
examiner concluded that there was no relationship between the 
Veteran's psychiatric complaints and his service-connected 
disabilities.  The examiner also provided an opinion on direct 
service connection and provided rationale for this opinion.  
However, no rationale was provided by the VA examiner for the 
negative opinion regarding secondary service connection.  

In November 2007, the Veteran submitted an opinion from his 
private physician, Dr. R.A.C.R., who concluded that the Veteran's 
back disorder (now service-connected) and his service-connected 
bilateral knee disability caused his emotional problems, 
including depression.  As support for this opinion, the physician 
stated that the Veteran's current back and knee disabilities 
prevent him from exercising.  Without being able to exercise, the 
Veteran has gained weight, which has left him feeling depressed 
and frustrated.  In forming this opinion, Dr. R.A.C.R. did not 
review the Veteran's claims file, but did interview and examine 
the Veteran.  At this examination, the Veteran provided an oral 
history of his back and knees that is consistent with the record 
in the claims file.

The Board finds the positive evidence outweighs the negative 
evidence.  It is to be noted that the Board is not free to 
substitute its own judgment for as such a medical expert.  See 
Colvin, 1 Vet. App. at 175.  However, the Board is required to 
assess the credibility and weight to be given to the evidence.  
See Madden, 125 F.3d at 1481.  Both VA opinions are completely 
devoid of any rationale for the negative conclusions.  The only 
conclusion provided is by the March 1996 opinion that points to 
the fact that the Veteran did not mention his knees at the 
examination.  The VA examiner does not address whether he asked 
the Veteran about the relationship between his knees and his 
depressive disorder.  This is inadequate rationale for a medical 
opinion.  Additionally, the Veteran has not been provided a VA 
examination on the issue of whether his service-connected 
thoracolumbar spine disorder caused or aggravated his current 
depressive disorder.  The private opinion addresses both the 
Veteran's service-connected bilateral knee disability and his 
service-connected thoracolumbar spine disorder.  The private 
opinion also provides supporting rationale for his opinion.

Further, the Board finds the Veteran's lay statements to be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; 
Charles, 16 Vet. App. at 374.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  

Thus, the Board finds that at the very least, the evidence is in 
equipoise as to the relationship between the Veteran's current 
depressive disorder and his service-connected bilateral knee 
disability and his service-connected thoracolumbar spine 
disorder.  Resolving all doubt in favor of the Veteran, the 
evidence supports an award of service connection for the 
Veteran's depressive disorder.

Earlier Effective Date Claim

The Veteran was awarded service connection for his duodenitis and 
assigned a noncompensable evaluation in July 2002.  He was sent 
notice of this rating decision and of his appellate rights that 
same month, did not appeal, and the decision became final.  See 
38 U.S.C.A. § 7105.

In February 2004, the Veteran requested an increased rating for 
his service-connected duodenitis, which was then evaluated as 
noncompensably disabling.  A June 2004 rating decision continued 
the noncompensable evaluation.  The Veteran timely appealed this 
decision.

In a subsequent rating decision of January 2007, the 
noncompensable evaluation was corrected and an increased 
evaluation of 10 percent was awarded.  The increased rating of 10 
percent was made effective from May 11, 2006, the date of a VA 
examination that provided findings sufficient to award a higher 
rating.  The Veteran contends that the assignment of the 10 
percent rating for his duodenitis should be earlier than May 11, 
2006.

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to 
this rule applies where evidence demonstrates a factually 
ascertainable increase in disability during the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the 
effective date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1); 
VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 
1998).  

Therefore, three possible dates may potentially be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or,

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations.  It must 
determine (1) when a claim for an increased rating was received 
and (2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased evaluation.  
See 38 C.F.R. §§ 3.155, 3.400(o)(2).

In the present case, the Veteran's most recent claim of 
entitlement to an increased rating for his duodenitis was 
received by the RO on February 9, 2004.  Again, notice of the 
last final rating decision on this claim was issued in July 2002.  
The effect of that finality is to preclude an award of an 
effective date prior to July 2002.  The Veteran has not raised 
any claim of clear and unmistakable error (CUE) such as to 
challenge the finality of this or any prior determination.

Having established the date of claim, the next step in the 
analysis would normally be to determine whether, sometime between 
February 9, 2003 (one year prior to the date of the Veteran's 
increased rating claim), and February 9, 2004, an increase in the 
Veteran's duodenitis became factually ascertainable.  Here 
however, the Veteran was awarded an increased rating of 10 
percent as of May 11, 2006 due to a VA examination.  As such, the 
window for determining whether a factually ascertainable increase 
has occurred is widened.  February 9, 2003, remains as the 
potentially earliest possible effective date, but the Board must 
now determine whether, sometime between February 9, 2003, and the 
current effective date of May 11, 2006, an increase in the 
Veteran's duodenitis became factually ascertainable.

The Veteran's duodenitis has been rated under DC 7305, the code 
for a duodenal ulcer.  Under the rating criteria, a mild duodenal 
ulcer with recurring symptoms once or twice yearly warrants a 10 
percent rating.  38 C.F.R. § 4.114.

Prior to being granted service connection for his duodenitis, the 
Veteran was afforded a VA examination in November 1994.  At this 
examination, the Veteran stated that he had intermittent burning 
pain in his epigastrium.  

In March 2004, the Veteran was seen by a VA physician for 
duodenum inflammation.  In pertinent part, the Veteran complained 
of having a burning sensation in his stomach.  The Veteran also 
indicated that he uses Mylanta, an over-the-counter medication, 
for his abdominal ardour.  The Veteran was prescribed additional 
medication.

In April 2004, the Veteran was afforded another VA examination.  
At this examination, the Veteran reported that he experiences 
stomach inflammation associated with reflux and difficulty 
swallowing on a daily basis.  He said his symptoms are relieved 
with over-the-counter antacids.  Foods containing acid worsen his 
symptoms.  The Veteran denied symptoms of vomiting, diarrhea, 
hematemesis, melena, circulatory disturbance after meals, 
hypoglycemic reactions, constipation, colic, distention, nausea, 
anemia, or weight changes.  The VA examiner diagnosed the Veteran 
with mild duodenitis.  X-rays revealed mild duodenitis with a 
small sliding in type hiatal hernia.

The claims file also contains a private colonoscopy report dated 
in January 2005.  The report showed a benign polyp in the 
descending colon, but the study was otherwise normal.

Here, the Board finds that there is evidence establishing that 
the Veteran was entitled to a 10 percent evaluation prior to May 
11, 2006.  As previously mentioned, if an increase in disability 
precedes the claim by more than a year, then the effective date 
shall be the date that the claim is received (date of claim).  
See 38 C.F.R. 
§ 3.400(o)(2)); Harper, 10 Vet. App. at 126.  There is no 
evidence within that one year preceding the claim which 
demonstrates an ascertainable increase in the severity of the 
disorder.  On the contrary, it appears that an elevated state of 
symptomatology had been present for more than a year preceding 
the claim.  Therefore, the earliest effective date that the 
Veteran is entitled to is February 9, 2004, the date of his claim 
for an increased rating.  Id.

The only remaining route possible for an effective date earlier 
than February 9, 2004, would be evidence of record received prior 
to February 9, 2004, that could serve as an informal claim for an 
increased rating for the duodenitis.  In this regard, the Board 
remains mindful of the last final July 2002 rating decision 
granting service connection for the Veteran's duodenitis, for 
which notice was sent on July 24, 2002.  Again, due to the 
finality of that decision, an effective date prior to July 24, 
2002, is not possible here.  Accordingly, the question for 
consideration is whether any document of record received 
following the July 24, 2002, notice of denial, but prior to 
February 9, 2004, could be construed as an informal claim.

In consideration of the above, it is noted that any communication 
or action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  Under 38 C.F.R. 
§ 3.157, a report of examination or hospitalization will also be 
accepted as an informal claim for benefits.

After reviewing the record, the Board concludes that there are no 
testimonial documents submitted between the last final July 24, 
2002, notice of denial but prior to February 9, 2004, indicating 
an intent to claim entitlement to an increased rating for 
duodenitis.  The first communication received after the July 24, 
2002, notice of denial is the Veteran's February 9, 2004, 
increased rating claim.  Therefore, assignment of an earlier 
effective date is not possible under 38 C.F.R. § 3.155.  
Additionally, as there is no medical evidence pertaining to the 
Veteran's duodenitis dated from the last final July 24, 2002, 
notice of denial but prior to February 9, 2004, an informal claim 
under 38 C.F.R. § 3.157 has also not been established.

The Veteran is entitled to an earlier effective date of February 
9, 2004, but no earlier, for the assignment of a 10 percent 
evaluation for his duodenitis.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duodenitis Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 
2002 granted service connection for the Veteran's duodenitis.  
While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Since February 9, 2004, the Veteran has been in receipt of a 10 
percent evaluation for his duodenitis under DC 7305.  That code 
provides for a higher rating of 20 percent only where there is a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration.  
38 C.F.R. § 4.114.  Previously, the Veteran was rated under DC 
7319 for duodenitis.  Therefore, the Board will discuss and 
consider both DCs.  Under DC 7319, a higher rating of 30 percent 
is warranted for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation with more or less 
constant abdominal distress.  Id.

Here, there is no evidence of recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration 
to warrant a higher rating.  There is also no evidence of severe 
irritable colon syndrome with diarrhea, or alternating diarrhea 
and constipation with more or less constant abdominal distress to 
warrant a higher rating.  At the Veteran's March 2004, May 2006, 
August 2008, and April 2010 VA examinations, the Veteran reported 
weekly symptoms of nausea, gastric acid reflux, bloating, 
abdominal discomfort, and difficulty swallowing.  These symptoms 
were relieved by over-the-counter antacids.  At the May 2006 VA 
examination, the Veteran reported experiencing minimal vomiting.  
The Veteran denied symptoms of diarrhea, hematemesis, melena, 
anemia, or malnutrition.  The March 2004 VA examiner diagnosed 
the Veteran with mild duodenitis.  The May 2006 and August 2008 
VA examiners determined that the Veteran had mild epigastric 
tenderness.  The August 2008 VA examiner diagnosed the Veteran 
with mild clinical gastritis.  The August 2008 and April 2010 VA 
examiners stated that reflux was not observed.  Thus, the 
Veteran's duodenitis does not present severe symptoms, 
particularly since his symptoms have been diagnosed as mild by 
three VA examiners.  Additionally, throughout his appeal, the 
Veteran was seen on only one occasion, in April 2004, by the VAMC 
for his duodenitis.  The private medical opinions submitted by 
the Veteran do not indicate that he currently suffers from 
duodenitis symptoms.
Further, the Veteran has never been diagnosed with irritable 
colon syndrome and has not reported symptoms of diarrhea.  Thus 
the Veteran is not entitled to a rating higher than 10 percent 
for his duodenitis under DC 7305 or DC 7319.  38 C.F.R. § 4.114.  

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports.  However, none of the criteria 
required for a higher rating were diagnosed or objectively noted.  

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for his duodenitis under 38 C.F.R. § 4.114.  Throughout 
the appeal period, the Veteran's level of disability has most 
nearly approximated that contemplated by a 10 percent evaluation.  
For all of these reasons, the Veteran's claim must be denied.

Bilateral Knee Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 
1995 granted service connection for the Veteran's knees.  While 
the Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is currently in receipt of a separate 10 percent 
evaluation for his right and left knee under DCs 5003 and 5257.  
38 C.F.R. § 4.71a.

DC 5003 does not allow for a rating in excess of 10 percent 
unless two or more joints or joint groups are involved (which is 
not the case here), but does provide for ratings based on 
limitation of motion.  There are two applicable DCs in this 
regard, DC 5260 and DC 5261.  DC 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, assignment of 
a 20 percent rating for flexion limited to 30 degrees, and 
assignment of a 30 percent rating for flexion limited to 15 
degrees.  DC 5261 provides for assignment of a noncompensable 
rating for extension limited to 5 degrees, assignment of a 10 
percent rating when there is evidence of extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 degrees, 
and higher evaluations for more severely limited extension.  
38 C.F.R. § 4.71a.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  See 
VAOPGCPREC 9-98.

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Here, none of the criteria required for a 20 percent rating were 
diagnosed or objectively noted by the right or left knee.  
Throughout his appeal, the Veteran's flexion of his right and 
left knee has never been limited to 30 degrees or less, and his 
extension has never been limited to 15 degrees in the right and 
left knee.  Specifically, at the Veteran's April 2004 VA 
examination, the Veteran's right and left knee flexion was 0-135 
degrees (normal is 0-140 degrees), and the right and left knee 
extension was 0 degrees (normal).  At the Veteran's May 2006 VA 
examination, the Veteran's right and left knee flexion was 0-140 
degrees (normal), and the right and left knee extension was 0 
degrees (normal).  At the Veteran's August 2008 VA examination, 
the Veteran's right and left knee flexion was 0-140 degrees 
(normal), and the right and left knee extension was 0 degrees 
(normal).  At the Veteran's April 2010 VA examination, the 
Veteran's right and left knee flexion was 0-120 degrees (normal 
is 0-140 degrees), and the right and left knee extension was 0 
degrees (normal).  Specifically, the clinical records 
demonstrated increased pain, although ranges of motion of the 
knees remained above compensable limitations.  The treatment 
notes of record similarly do not provide objective support for 
higher ratings.  

The Board has noted that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board does not find this to be the case here.  The above 
measurements included consideration of the Veteran's pain 
following repetitive use.  Therefore, the evidence does not 
warrant evaluations in excess of 10 percent, as the Veteran's 
ranges of motion, even considering pain, were not so limited as 
to warrant evaluations in excess of 10 percent, either for 
extension or for flexion.  

The Board further notes that since the Veteran's limitations of 
flexion are not compensable, it is his arthritis that provides 
the bases for his current compensable ratings, and that to 
compensate him for both limitation of flexion and arthritis 
would, based on the evidence of record, constitute impermissible 
pyramiding.  38 C.F.R. § 4.14 (2010).  

In addition, separate compensable ratings may sometimes be 
assigned for a knee disorder if there is both instability under 
DC 5257, and arthritis that causes limitation of motion under DCs 
5260 or 5261.  38 C.F.R. § 4.71a.  In VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated 
that when a knee disorder is rated under DC 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a 0 percent evaluation under DC 5260 or 5261, 
separate evaluations may be assigned.  Under 38 C.F.R. § 4.71a, 
DC 5257, a 20 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
moderate impairment of the knee.  In this case the Veteran does 
not meet the criteria for a noncompensable (0 percent) evaluation 
under DC 5260 or DC 5261 for his knees.  As such, a separate 
rating for knee instability is not warranted under DC 5257.  
38 C.F.R. § 4.71a.

The remainder of the DCs pertaining to the knee and leg also do 
not justify ratings in excess of 10 percent.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" pain 
and effusion into the joint.  There has been no finding of 
dislocated, semilunar cartilage in the knees in the medical 
evidence, including in X-rays from the VA examinations.  DC 5259 
is not applicable because it does not allow ratings in excess of 
10 percent.  DC 5262 has not been raised by the medical evidence, 
including the X-rays listed above, and DC 5263 also does not 
provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports.  However, none of the criteria 
required for higher 20 percent ratings were diagnosed or 
objectively noted.  The treatment notes of record similarly do 
not provide objective support for higher ratings. 

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for disability ratings in excess of 10 
percent for his right knee disability and left knee disability 
under 38 C.F.R. § 4.114.  Throughout the appeal period, the 
Veteran's level of disability has most nearly approximated that 
contemplated by 10 percent evaluations.  For all of these 
reasons, the Veteran's claims must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159; 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004, December 2007, July 2008, February 2009, March 2009, 
and July 2010 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
July 2008, February 2009, and July 2010 letters also provided the 
Veteran with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

In regards to the Veteran's depressive disorder claim, the Board 
additionally calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying service 
connection claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
Veteran as to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  Here, 
while the notices provided did not include any information 
concerning Kent, since this decision reopens the Veteran's claim, 
the Veteran is not prejudiced by the failure to provide him that 
further information.  

The Veteran's July 2008 duty-to-assist letter was not provided 
before the initial adjudication of his increased rating claims.  
However, after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result of 
the timing of the letter, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in this 
case was harmless error.  The content of the aggregated notices, 
including the notice letter subsequently issued, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Veteran 
communicated on multiple occasions with VA, without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  For all of these reasons, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded thorough VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for depressive disorder is reopened.

The claim for service connection for depressive disorder is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.

The claim for service connection for a thoracolumbar spine 
disorder is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An earlier effective date of February 9, 2004, for the award of a 
10 percent disability rating for the Veteran's duodenitis is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.

An evaluation in excess of 10 percent for the Veteran's 
duodenitis is denied.

An evaluation in excess of 10 percent for the Veteran's left knee 
disability is denied.

An evaluation in excess of 10 percent for the Veteran's right 
knee disability is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims of entitlement to 
service connection for a bilateral leg disorder and a bilateral 
hip disorder can be properly adjudicated.  

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
bilateral hip disorder and bilateral leg disorder.  In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an 
examination or opinion is necessary to make a decision on a claim 
if all of the lay and medical evidence of record: (1) contains 
competent evidence that the claimant has a current disorder, or 
persistent or recurrent symptoms of disorder; and (2) indicates 
that the disorder or symptoms may be associated with the 
claimant's active military, naval, or air service; but, (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

In regards to the Veteran's current bilateral hip disorder, the 
Veteran's private physician, Dr. R.A.C.R., submitted a statement 
dated in November 2007 that indicates the Veteran currently 
suffers from hip pain.  

In regards to his current bilateral leg disorder, to include 
radiculopathy and neuropathy, the Veteran's private physician, 
Dr. R.A.C.R., submitted a November 2007 opinion stating that the 
Veteran has a current diagnosis of radiculitis of the right leg.  

The Veteran asserts that his current bilateral hip disorder and 
his current bilateral leg disorder, to include radiculopathy and 
neuropathy, are due to his service-connected disabilities.  The 
Veteran is currently service-connected for his bilateral knee 
disability, thoracolumbar spine disorder, depressive disorder, 
and duodenitis.  The Veteran has never been afforded a VA 
examination on the issue of secondary service connection for 
these claims, and therefore he should be provided one.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of his current 
bilateral hip disorder and his bilateral leg 
disorder, to include radiculopathy and 
neuropathy.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current bilateral hip 
disorder and his bilateral leg disorder, to 
include radiculopathy and neuropathy, had 
their onset during service or are in any 
other way causally related to his active 
military service.  

The examiner is also requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's current 
bilateral hip disorder and his bilateral leg 
disorder, to include radiculopathy and 
neuropathy, are proximately due to or 
aggravated by his service-connected bilateral 
knee disability, service-connected 
thoracolumbar spine disorder, service-
connected depressive disorder, or his 
service-connected duodenitis.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disabilities, 
or whether the actual causes are due to 
multiple potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere speculation 
is not acceptable without a detailed reason 
as to why this is so.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

2.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for entitlement to service connection for a 
bilateral leg disorder, to include 
radiculopathy and neuropathy, and to include 
as secondary to his service-connected 
disabilities, and entitlement to service 
connection for a bilateral hip disorder, to 
include as due to his service-connected 
disabilities.  If the claims remain denied, 
issue to the Veteran a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


